DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejections pending since the Office Action mailed on May 9, 2022

The objection to claim 1 is withdrawn.

The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn, but has been rewritten in part below as now a rejection of claim 15.

The rejection of claim 7 under 35 U.S.C. 112(b) is withdrawn.

The rejection of claim 17 under 35 U.S.C. 112(b) is maintained.  It is restated below for Applicant’s convenience.


The rejection of claim 19 under 35 U.S.C. 112(b) is maintained.  It is restated below for Applicant’s convenience.

The rejection of claim 20 under 35 U.S.C. 112(b) is maintained.  It is restated below for Applicant’s convenience.

	

Response to Arguments


Applicant has not argued against the rejections under 35 U.S.C. 112(b) that are restated below.  They were apparently inadvertently overlooked.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 15 recites the limitation “a composition consisting essentially of the at least one silicone-containing polymer and the at least one ionic liquid, when subjected to a thermodynamic method to determine glass transition temperature (TA), has a single Tg, wherein the thermodynamic method to determine the Tg is selected from differential scanning calorimetry (DSC), thermogravimetric analysis (TGA), scanning electron microscopy (SEM), thermal mechanical analysis (TMA), dynamic mechanical analysis (DMA), and dielectric thermal analysis (DETA).[italicizing by the Examiner]”  It is not clear how this limitation is intended to be interpreted by Applicant. The Examiner assumes that Applicant intends for this limitation to be a statement of a property of the silicone-containing polymer relative to the ionic liquid (and vice versa) within the polymer composition, namely that the silicone-containing polymer is miscible in the ionic liquid because if a thermodynamic method were to be measure the glass transition temperature of the polymer composition it would show only a single glass transition temperature (Tg).  On the other hand, this claim limitation could be interpreted to mean that “using a thermodynamic method”, such as one listed in the claim, must actually be performed.  If this is so then the statutory class of invention for 
the claim is not clear.  If the claim, as is, was in a patent the public would not know if they had to use a thermodynamic method in order to infringe the claims reference electrode (a device).        

b) Claim 16 recites the limitation "the thermodynamic method" in 1.  There is insufficient antecedent basis for this limitation in the claim.

c) Claim 17 recites the limitation "reference membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

d) the scope of claim 19 is indefinite as (1) the ion is not specified, (2) it is not clear what is meant by “regularly found”, (3) it is not clear that room temperature is 25°C, and (4) body temperature depends on the health and environment of the body. 

e) claim 20 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  


Allowable Subject Matter

Claims 1-14 and 18 are allowed.

Claims 15-17, 19, and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  see Allowable Subject Matter on pages 4-10 of the previous Office Action.



Final Office Action

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 16, 2022